Citation Nr: 1244239	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for familial essential tremor, with mild to moderate polyneuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974, to July 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision, by the Houston, Texas, Regional Office (RO), that denied the Veteran's claim of entitlement to service connection for familial essential tremor, with mild to moderate polyneuropathy.  He perfected a timely appeal to that decision.  

On September 10, 2012, the Veteran appeared at the RO and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran has familial essential tremor, with mild to moderate polyneuropathy that is attributable to his period of military service.  


CONCLUSION OF LAW

The Veteran has familial essential tremor, with mild to moderate polyneuropathy that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  


II.  Factual background.

The only service treatment records (STRs) available in this case are a July 1974 enlistment examination, and the corresponding report of medical history.  The report of medical history noted a history of hand tremor; however, clinical evaluation of the upper extremities was normal.  No neurological defects were noted.  

The Veteran's claim for service connection for tremors (VA Form 21-526) was received in August 2008.  Submitted in support of his claim were private treatment reports from Harris County Hospital District, dated from October 1996 to June 1997.  These records reflect diagnoses of tremors in October 1996, February 1997, and June 1997.  

Received in September 2008 were VA progress notes dated from October 2006 through July 2008.  These records also show that the Veteran received clinical attention for essential tremor, for which he was placed on medication.  

The Veteran was afforded a VA examination in November 2008.  At that time, the Veteran indicated that he began experiencing intermittent tremor involving both hands at age 20 in 1974 while he was in the military.  The Veteran also reported that he had a strong family history of tremor; he noted that his mother, two sisters and a maternal aunt all suffered from tremors.  The Veteran stated that he had no prior history of head injury, meningitis, encephalitis, exposure to toxins, or any other known predisposing conditions for secondary movement disorder.  The Veteran could not identify any specific triggers, but stated that the tremor involved both hands with associated posture holding by action.  There was no associated head, voice, or lower extremity tremor.  The Veteran reported drinking heavily (alcohol) during that time; he noted that the alcohol suppressed the tremor.  He stated that he was evaluated for tremor while in the service but no specific medications were prescribed.  The Veteran related that the tremors were intermittent; he was able to maintain ordinary functions without significant adaptive strategies.  The Veteran recalled no associated slowness, stiffness, significant gait or balance difficulties.  

The Veteran indicated that he worked as a warehouse clerk involving maintenance, washing and drying rugs until October 1996; he did not seek evaluation for this tremor during that time.  The Veteran reported that the tremor continued intermittently during that time.  The Veteran indicated that he sought treatment for the tremor in the late 1990's; he was evaluation for the tremor in December 1998.  It was noted that his examination was significant for fine bilateral distal upper extremities resting tremor full flexion, extension, eight hertz increased with action and mild sensory loss in the feet.  A diagnosis of essential tremor well controlled on Primidone was mentioned.  The Veteran stated that the tremor emerges intermittently on the current of the medication; he occasionally falls.  

Following a neurological evaluation, the examiner reported a diagnosis of familial essential tremor, mild to moderate, and peripheral neuropathy, sensory, mild to moderate.  The examiner stated, based on the Veteran's history, it is at least as likely as not that the Veteran's tremor was aggravated during the military service (perhaps contributed by occupational stress in the Veteran's reported depression).  His history of binge alcohol consumption was also likely a contributing factor.  The examiner further stated, in the absence of predisposing factors, it is most likely secondary to his prior history of alcohol consumption.  

At his personal hearing in September 2012, the Veteran stated that he did not recall mentioning a problem with hand tremors at the time of his enlistment in 1974; he indicated that he did report a family history of tremors.  The Veteran testified that he was treated for hand tremors during basic training.  He also reported being treated for alcohol abuse; he stated that he started drinking heavily after his girlfriend broke up with him through a "dear John" letter.  The Veteran indicated that he stopped drinking in 1984, and he has not drunk since, but his tremors have gotten worse.  The Veteran stated that he did not have any copies of his STRs.  He again maintained that his tremors started in service and continued until the present; he has learned to cope with it over the years.  


III.  Legal Analysis.

As noted above, the only STRs of record is the Veteran's enlistment examination report from July 1974.  The Board notes that there is a heightened obligation on the part of VA to explain to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, when service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A veteran who served on or after January 1, 1947 is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470(1995).  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b) ), with Cotant v. Principi, 17 Vet. App. 116(2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, it appears that the Veteran had a prior history of tremors, but it has not been shown by clear and unmistakable evidence that they both preexisted military service and was not aggravated thereby.  Consequently, the presumption of soundness is not rebutted.  

As noted above, the Veteran gave a history of tremor at entry into service, but no disease or defect was found on examination.  While there are no STRs available, the Veteran has credibly reported being treated for tremors during basic training, and he has continued to experience tremors since that time which has gotten worse.  When he was examined by VA in November 2008, the examiner strongly implied that the Veteran indeed had had tremors prior to service and continued to have it during service.  Moreover, the examiner's opinion regarding aggravation implies that the Veteran had indeed had tremors that the examiner believed was at least as likely as not permanently aggravated in service.  Such language by the VA examiner indicates to the Board that the examiner believed that the Veteran in fact had tremors before, during and since service, and that he now has essential tremors, which is the same disease process experienced earlier.  With such equivocal language by the examiner, the Board concludes that the presumption has not been rebutted by clear and unmistakable evidence that a neurological disorder pre-existed military service and was not aggravated thereby.  

As stated above, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Here, given the presumption of soundness, the only evidence which goes against the claim is the absence of STRs which would show the presence of tremors during service.  This standard does not meet the clear and unmistakable standard.  

Given that the presumption of soundness is not rebutted, and because of the examiner's strong implication that disability existed during service and thereafter, the Board concludes that a grant of service connection is warranted.  


ORDER

Service connection for familial essential tremor, with mild to moderate polyneuropathy, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


